DETAILED ACTION
This non-final office action is in response to claims 8-17 filed on 01/28/2020 for examination. Claims 1-7 are canceled. Claims 8-17 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 01/28/2020, are acknowledged by the examiner. 

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 09/28/2020, 01/28/2020, and 09/28/2021 have been considered by examiner. 
Drawings
The drawings filed on 01/28/2020 have been accepted. 

Claim Objections
Claim 1 is objected because of the following informalities:
Examiner suggests to replace “processing circuitry” with - - a processing circuitry - -.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 8, claim recites “a resource accompanying each email” in line 4 and 14. There is lack of antecedent for the second “a resource” because it’s not clear if those two “a resource” are same or not.
Regarding claim 9, claim recites “the extracted features” in line 10. There is lack of antecedent for “the extracted features” because there are 9 different “a feature” recited prior in claim 8. Therefore it’s not clear which features exactly the extracted features refer to.
Regarding claim 9, it recites “the relationship with a database” in line 7. There is lack of antecedent for “the relationship with a database” because there is no “a relationship with a database” recited prior. In claim 1, there is only “a relationship” between features recited. 
Claim 10-15 are rejected for carrying same deficiencies as claim 8 and 9.
Claim Rejections - 35 USC § 101 (Abstract Idea) 
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Amended claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a method for storing data using bidirectional linked blockchain.
Regarding independent claim 8, 16 and 17, 
Step 1: The claims 8, 16 and 17 do fall into one of the four statutory categories of method and system. Nevertheless the claims 8, 16 and 17 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of claims 8, 16 and 17 recite: learning a relationship between a feature of each email and a resource (an attachment or embeded URL), extracting a feature of targeting email and a feature of a resource accompanying the targeting email; and determining the target email is a suspicious email or not, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from practically being performed in the mind and with pen and paper. For example, learning a relationship, extract features and determining if the target email is suspicious or not. Thus, the claims 8, 16 and 17 recite a mental process.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond learning a relationship, extracting features and determining if the target email is suspicious. The combination of those steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generating first data, second data, third data, wherein different data representing different feature for a serial of exchanged emails, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim 1, 16 and 17 are not patent eligible. Therefore all claims 8, 16 and 17 are rejected under 35 USC 101 (abstract idea)
The dependent claims 9-15 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims fail to add significantly more than the abstract idea. Therefore all claims 9-15 are rejected under 35 USC 101 (abstract idea)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-11 and 16-17  rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US9686308, hereinafter Sri) in view of Almeida (US20120317222, hereinafter Alm). 
Regarding claim 8, 16 and 17, Sri teaches an email inspection device (Sri: a system (100) for detecting and/or handling targeted attacks in the email channel; Fig. 1) comprising: processing circuitry (Sri: at least one processor, claim 18) to learn a relationship between a feature of each email included in a plurality of emails and a feature of a resource accompanying each email, the resource including at least either one of a file attached to each email and a resource specified by a URL in a message body of each email (Sri: determine the relationship between email attributes which includes sender, recipient, attachments, embed web links and create/update the relationship graph (146); Fig. 4; Col. 7, line 32-46; Col. 19, line 59 to Col. 20, line 11); and to extract a feature of an inspection-target email and a feature of a resource accompanying the inspection-target email (Sri: extract a set of properties of the incoming email which includes all header fields, attachments and attachment types; Col. 5, line 17-20; Col. 18, line 1-13), and to determine whether or not the inspection-target email is a suspicious email depending on whether or not the learned relationship exists between the extracted features (Sri: determine whether the incoming email poses a threat based on the query results obtained from email relationship graph (146); Col. 18, line 18-41; Col. 12, line 65-67); wherein the processing circuitry generates first data, second data, and third data (Sri: extracts a set of properties of the incoming email includes header fields (first data), message content (second data), attachments (third data); Col. 18, line 9-13; Fig. 7); the first data expressing a feature of a first email included in a series of email exchange (Sri: email header processing (702); Col. 19, line 49-45; Fig. 7); the third data expressing a feature of a resource accompanying each email included in the exchange (Sri: attachment processing (706); Fig. 7); and learns the relationship by using the generated first data, the generated second data, and the generated third data (Sri: determine the relationship based on first data, second data and third data and update the relationship graph; Col. 20, line 5-11, Fig. 7).
Yet, Sri does not teach the second data expressing a feature of each of a second and subsequent emails included in the exchange and taking over a feature of an email that precedes in the exchange.
replace a feature in the first email with a feature in the second email; Para. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Sri to include the second data expressing a feature of each of a second and subsequent emails included in the exchange and taking over a feature of an email that precedes in the exchange as disclosed by Alm. One of ordinary skill in the art would have been motivated to make this modification in order to replace a feature in the previous email as suggested by Alm (Alm: Para. 0096).
Regarding claim 9, combination of Sri and Alm teaches the email inspection device according to claim 8. In addition, Sri further teaches wherein the processing circuitry classifies the plurality of emails into two or more email sets according to key information of individual emails included the plurality of emails (Sri: each incoming email is determined whether it poses a threat or not based on the key information in the email relationship graph and CTI database; Col. 18, line 18-41); the key information including at least either one of a destination of each email and a title of each email, learns, for each email set, the relationship, and registers, for each email set, data indicating the relationship with a database together with corresponding key information (Sri: key information includes selected header fields, an attachment, an embedded content; sender; recipient; Col. 18, line 18-26); searches the database using the key information of the inspection-target email, and determines whether or not the inspection-target email is a suspicious email depending on whether BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tylApplication No.: NEWDocket No.: 2565-0614PUS1 Page 4 of 7or not the relationship indicated by data obtained as a search result exists between the extracted features (Sri: query relationship graph and CTI database to determine the incoming email is a threat or not; Col. 18, line 18-41
Regarding claim 10 and 11, combination of Sri and Alm teaches the email inspection device according to claim 8. In addition, Sri further teaches wherein the processing circuitry obtains a function representing the relationship (Sri: add/update an email relationship graph (146); Col. 7, line 32-46; Col. 20, line 5-11); inputs data indicating one feature out of the extracted features to the obtained function (Sri: query the email relationship graph (146) and CTI database (132) using the information extracted from the incoming email; Col. 11, line 42-47), and determines whether or not the inspection-target email is a suspicious email depending on whether or not a feature indicated by data obtained as output from the function is similar to the other feature out of the extracted features (Sri: determine weather the incoming email is a threat or not based on the query output from email relationship graph and CTI database; identify the email using the parameters similar to parameters of the present threatening email; Col. 18, line 18-60; Col. 19, line 18-21). 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 12,  none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the following claim limitation/subject matter at or before the time it was filed:  wherein the processing circuitry calculates a J-dimensional vector expressing the feature of the first email, sets the calculated J-dimensional vector as the first data, calculates a (J-K)-dimensional vector expressing features of the second and subsequent individual emails, where J is an integer and K is an integer smaller than J, concatenates the calculated (J-K)-dimensional vector and a K-dimensional vector which is obtained by performing dimensionality reduction on the J-dimensional vector corresponding to data expressing a feature of an email immediately preceding in the exchange, and sets a post-concatenation J-dimensional vector as the second data.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in the dependent claim 12 with proper motivation at or before the time it was effectively filed.
Dependent claims 13-15 are same as claim 12, therefore allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. CN105574538: claim 1: obtaining a feature vector of each sample email (first feature data); reducing dimension of feature vector based on relationship (second feature data); generating third data set; and training the third data set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable, except Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438